Citation Nr: 0618881	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  00-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for scars as the residual of a shell fragment wound 
(SFW).

2.  Entitlement to a compensable disability rating for 
service-connected left ear hearing loss.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Little Rock, Arkansas.

The case was previously before the Board in October 2002, 
when entitlement to increased evaluations for hearing loss of 
the left ear, tinnitus, and shell fragment wound scars were 
denied.  The veteran appealed the Board's denial of his 
increased rating claims to the Court of Appeals for Veterans 
Claims (Court).  In an order dated in January 2003, the Court 
vacated the Board's October 2002 decision.  The Board 
remanded the case in June 2003 in compliance with the Court 
order.

More recently, in June 2005, the Board remanded the issues on 
appeal for further development.  The Board now proceeds with 
its review of the appeal with respect to the issue involving 
an increased rating for the veteran's service-connected SFW 
scars.  

The issue of entitlement to an increased rating for tinnitus 
is subject to a stay of adjudication imposed by the Secretary 
of Veterans Affairs.  

The issues of entitlement to a compensable disability rating 
for left ear hearing loss and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's residual SFW scars are small linear scars 5 
centimeters or less on the left knee, left leg, left chest, 
left arm and right shoulder which are all well healed with no 
impairment of underlying function.  A scar on the right wrist 
measures 3 centimeters in diameter and is tender on objective 
examination.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected shell fragment wound scars are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Part 4, Diagnostic Codes 
7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated June 
2003, December 2004, and February 2005 satisfied the duty to 
notify provisions with respect to the claims.  The veteran's 
VA records have been obtained and he has been accorded 
several VA Compensation and Pension examinations.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  This appeal initially stems from an RO rating 
decision in June 2000, which is prior to the effective date 
of the current notice and duty to assist provisions.  
Accordingly, the initial adjudication of the claims on appeal 
was prior to the letters which satisfied the current duty to 
notify and assist provisions.  However, the claim has been 
subsequently readjudicated in rating decisions dated June 
2005 and February 2006.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected SFW scars.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions; VA medical records; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the claim for an increased disability rating.  

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  However, the criteria for Diagnostic Codes 7804 and 
7805, under which the veteran's shell fragment wound scars 
are rated, were not affected by the revisions in the 
regulations.  None of the other rating codes, either under 
the old or the revised rating schedule, are applicable to the 
veteran's disability. 

As indicated above, the veteran's shell fragment wound scars 
were rated under Diagnostic Code 7805, which provides that 
scars be evaluated on the basis of any related limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Recently, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected SFW scars pursuant to Diagnostic Code 7804 which 
contemplates superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  

The 10 percent disability rating is effective July 13, 2004.  
Prior to this date the only scar noted by a physician was at 
the time of the veteran's May 2000 VA examination.  At that 
time, the examining physician's opinion was that the 
veteran's "wounds are of no significance."  The one on the 
left wrist was a linear, 2.5 centimeter scar on the flexor 
surface of the wrist.  It was well-healed and did not 
interfere with the function of the hand.  There was no 
limitation of motion or tenderness associated with the scar. 

In July 2004, another VA examination of the veteran was 
conducted.  Physical examination revealed that the veteran 
had multiple SFW scars which were small linear scars 5 
centimeters or less in length.  The scars were located on the 
left knee, left leg, left chest, left arm, and right 
shoulder.  All of these scars were well healed and the 
examining physician stated they were of "no current 
significance."  The examining physician also noted a square 
scar on the right wrist which measured 3 centimeters in 
diameter.  This scar was slightly sclerotic and slightly 
limited the flexion of the right wrist.  

In August 2005, a VA orthopedic examination of the veteran 
was conducted to ascertain if the service-connected scar on 
the right wrist limited the function of the wrist.  The 
veteran complained of right wrist pain with repetitive wrist 
motion, but denied any functional restriction of the right 
wrist.  Physical examination revealed that the scar on the 
right wrist was slightly tender, slightly adherent, and had 
slightly diminished sensation.  Range of motion testing was 
conducted and revealed that the veteran's range of motion of 
the right wrist was identical to that of his left wrist.  
Functional range of motion was unchanged following repetitive 
motion and the veteran had good right hand grip strength 
without any deficit. 

The preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected SFW scars.  All but one of his scars are 
well healed and result in no pain or functional impairment.  
The scar on the veteran's right wrist is tender on objective 
demonstration, but does not result in any functional 
impairment to the right wrist or hand.  Accordingly, the 
veteran is properly assigned a 10 percent disability rating 
for the painful scar of this right wrist, with no evidence to 
support the assignment of any rating in excess thereof.  As 
such, a disability rating in excess of 10 percent for the 
veteran's residual SFW scars must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for scars as the residual of a SFW is denied.


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected left ear hearing loss and entitlement to 
TDIU.  The record clearly reveals that the veteran was 
wounded in combat in Vietnam.  The 1974 VA examination report 
revealed that the veteran had a hearing loss disability in 
his left ear, but not in his right ear.  However, a May 1999 
VA examination report reveals that the veteran had a hearing 
loss disability in his right ear within the meaning of 
38 C.F.R. § 3.385.  

The issue of entitlement to service connection for right ear 
hearing loss, which if granted would mean service connection 
for bilateral hearing loss, has not been addressed.  The 
nature of disability ratings for hearing loss reasonably 
raises the issue of service connection for right ear hearing 
loss and this issue is inextricably intertwined with the 
veteran's claims for an increased rating for left ear hearing 
loss and his claim for TDIU.  Accordingly, this issue 
requires adjudication.  However, there is no medical opinion 
as to the etiology of the veteran's right ear hearing loss of 
record.  Therefore, such an opinion must be obtained.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.   The AMC should send the appellant 
a letter for service connection for 
right ear hearing loss that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  See VBA Fast Letter (06-04).  

2.  The veteran should be scheduled for 
an audiology examination.  The current 
level of the veteran's hearing loss 
disability should be ascertained.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion as to the etiology of 
the veteran's right ear hearing loss and 
to specifically state whether there is a 
50 percent probability or greater that 
the in-service acoustic trauma during 
combat that caused the veteran's service-
connected left ear hearing loss also 
caused the current right ear hearing 
loss.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.

4.  Following the above, the AMC or RO 
should readjudicate the veteran's claim.  
The issue of entitlement to service 
connection for right ear hearing loss 
should be adjudicated first.  The 
veteran's claim for an increased rating 
for left ear hearing loss should be 
adjudicated in light of any decision 
reached concerning service connection for 
right ear hearing loss.  Finally, the 
claim for TDIU should be adjudicated in 
light of any disability ratings assigned.  
If any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


